United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1526
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                               Joshua Don Lineberry,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                             Submitted: June 21, 2022
                               Filed: July 6, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Joshua Lineberry appeals a sentence imposed by the district court1 after he
pleaded guilty to an odometer tampering offense. His counsel has moved to withdraw

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of the sentence. Lineberry has filed a motion for new counsel on
appeal.

       Upon careful review, we conclude that Lineberry’s sentence was not
unreasonable. There is no indication that the district court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing the relevant factors. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (standard of review); see
also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014). As to Lineberry’s
pro se arguments that counsel was ineffective, we conclude that they would be better
addressed on collateral review. See United States v. Ramirez-Hernandez, 449 F.3d
824, 826-27 (8th Cir. 2006).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, we grant counsel’s motion to withdraw, and we deny Lineberry’s motion for
new counsel as moot.
                      ______________________________




                                         -2-